Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This document is responsive to applicant’s claims filed 3/25/2019.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kapner (US PG Pub 2011/0038981).

Regarding claim 1, Kapner discloses:
A fish attractant dispersal apparatus comprising: a dispersal pouch defining a sealed attractant cavity (see abstract), wherein the dispersal pouch comprises a water-soluble material (see abstract); and a fish attractant disposed within the sealed attractant cavity (see abstract), wherein the sealed attractant cavity is configured to encompass the fish attractant to at least partially reduce air within the sealed attractant cavity (see abstract and col 1, lines 24-26 of US 5,735,105, incorporated by reference via paragraph 0020).

Regarding claim 2, Kapner discloses:


Regarding claim 3, Kapner discloses:
The fish attractant dispersal apparatus of claim 2, wherein the solid fish attractant comprises at least one of a blood meal, a bloodworm meal, a crayfish meal, a fish meal, a kelp meal, a liver meal, a mussel meal or extract, a shrimp meal, a squid meal, a vanilla meal, an animal protein, a corn, a wheat, a bread, a liver, a krill (see paragraph 0018), a fructose, a garlic, a spirulina, a chili powder, a salt, a bird food or seed, a hemp seed, an almond flour, a milk powder, a peanut flour, a tiger nut flour, or a yeast powder.

Regarding claim 5, Kapner discloses:
The fish attractant dispersal apparatus of claim 2, wherein the oil-based fish attractant comprises at least one of a liquid betaine, a black pepper oil, a liquid bloodworm extract, a cod liver oil, a fish oil (see abstract), a hemp oil, a krill oil, molasses, n-butyric acid, an olive oil, a pilchard oil, a shrimp oil, a sunflower oil, a liquid sweetener, or a thyme oil.

Regarding claim 6, Kapner discloses:
The fish attractant dispersal apparatus of claim 1, wherein the fish attractant comprises at least one of a powder, a liquid (see at least paragraph 0026), or a pellet.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kapner (US PG Pub 2011/0038981) in view of Clark et al. (US PG Pub 2018/0310593).  

Regarding claim 4, Kapner discloses a fish attractant, but does not disclose amino acids.  Clark teaches a fish attractant including amino acids such as arginine (see paragraph 0063).  It would have been obvious to one of ordinary skill in the art at the time of filing to combine Kapner with the amino acids of Clark yielding the predictable result of providing further fish attracting properties to the product of Kapner.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kapner (US PG Pub 2011/0038981) in view of Obviousness.



Regarding claim 8, Kapner discloses:
The fish attractant dispersal apparatus of claim 7, wherein the amount of the fish attractant is configurable based on a fish type or a fishing rod action (see paragraph 0024).

Claims 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kapner (US PG Pub 2011/0038981) in view of Kumar et al. (US 9,073,294).

Regarding claim 9, Kapner discloses:
A water-soluble fish attractant apparatus comprising: a dispersal pouch, comprising: an outer surface (see fig 1, ref 12); an inner surface opposite the outer surface (see fig 1); and an attractant cavity defined by the inner surface (see fig 1); and a fish attractant disposed within the attractant cavity (see at least paragraph 0018), wherein the attractant cavity is sealed to at least partially reduce air within the attractant cavity (see at least fig 2).
Kapner primarily discloses the enclosure as being made of softgel and discloses in paragraph 0018 “any other material that will contain the chum but which dissolves in water”.  Kapner, however, does not disclose a surface edge defining an outer edge of the outer surface.  Kumar teaches a water soluble 
“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).  See MPEP 2144.06.  In this instance, Kapner suggests the use of other water soluble encasing materials and Kumar teaches a water soluble pouch for containing many different products.  It would have been obvious to try the combination for the purpose of utilizing the film and machinery of Kumar to achieve the desired burn-through times as taught by the figures of Kumar.

Regarding claim 10, Kapner as modified discloses:
The water-soluble fish attractant apparatus of claim 9, wherein the attractant cavity is vacuum sealed or sealed by a mechanical force to remove the air from the attractant cavity (see at least Kumar fig 1).

Regarding claim 11, Kapner as modified discloses:


Regarding claim 12, Kapner as modified discloses:
The water-soluble fish attractant apparatus of claim 9, wherein the dispersal pouch comprises a water-soluble paper material or a polyvinyl alcohol material (see at least Kumar abstract).

Regarding claim 13, Kapner as modified discloses:
The water-soluble fish attractant apparatus of claim 9, wherein the dispersal pouch comprises a material property configured to control a time period of dissolution of the dispersal pouch (see Kumar col 6 lines 1-5).

Regarding claim 14, Kapner as modified discloses:
The water-soluble fish attractant apparatus of claim 13, wherein the time period of dissolution comprises about fifteen seconds to about forty-five seconds (see Kumar col 6 lines 1-5).

Regarding claim 15, Kapner as modified discloses:
The water-soluble fish attractant apparatus of claim 13, wherein the material property comprises at least one of a material type, a material thickness, or a material surface type (see at least Kumar col 6 lines 1-5).

Regarding claim 17, Kapner as modified discloses:
.

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18-20 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is found in the Notice of Reference Cited (PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G DAVIS whose telephone number is (571)270-5005.  The examiner can normally be reached on Mon-Thurs 8am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 





/RICHARD G DAVIS/
Primary Examiner, Art Unit 3644